Pee Cubiam :
The defendant was charged with rape. The jury acquitted him of the rape, but convicted him of fornication. We have held in a recent case, Commonwealth v. Lewis, 140 Pa. 561, that rape, and fornication and bastardy may be joined in an indictment, and that fornication is an incident of rape. The appellant contends that he cannot be convicted “ of an incident to a fact, and at the same time acquitted of the fact.” But the law is well settled that a man may be acquitted of an offence charged, and yet be convicted of a constituent offence involved within it. This principle does not need the citation of authority.
Judgment affirmed.